The opinion of the Court was delivered by
Watkins, J.
The defendant was indicted for petit larceny and tried by a jury of five, under act 35 of 1880, and has appealed from a conviction, and sentenced to one year’s imprisonment at hard labor. His complaint of the proceedings is that the trial judge incorrectly disallowed his sixth challenge to a juror, on the ground that the law allowing six challenges is unconstitutional. In refusing this peremptory challenge, the judge relied on the opinion of this Court in State vs. Everage, 33 Ann. 120.
In that case the Court had under consideration the acts 35 and 36 of 1880, and carefully weighed and passed upon their validity and constitutionality, and decided that the prowso in the latter, permitting to accused persons, in such trials as this, six peremptory challenges, was unconstitutional and void, because such an object was not expressed in the title of the act, and that the former was in full force. We think that opinion is correct, and the ruling of the trial judge is approved.
Other questions are argued in the brief of defendant’s counsel which cannot be considered, for the reason that the record discloses that no bills of exception were retained by him to the rulings of the judge, at which he feels aggrieved.
Judgment affirmed.